DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Advisory
Applicant is advised that should claim 3 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2016/076338
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In setting forth the instant rejection, the English equivalent, US 2017/0334173 (herein Isoue) is utilized as the English translation of the WO document.  
As to claims 1-2, 4, 6, 10 and 11, Isoue discloses a laminate (abstract and examples) comprising an interlayer film having a Layer A (reading on claimed layer X) comprising a hydrogenated block copolymer.  See paragraphs 48-52.  See examples such as TPE-1, etc. (table 2) showing an ABA block hydrogenated copolymer with 12 wt% of a block copolymer of styrene and a block copolymer of isoprene and butadiene in a ratio of 55/45.  The vinyl content is 60 wt%.  
As to the methylene chain length, the originally filed specification states that 1,4 isoprene has a length of 3, while 1,2 and 3,4 have a length of 1.  Butadiene is calculated from 1+4x(1,4-content/1,2-content).  Thus, the amount is calculated to be from 1.8 (1*.60+3*.40) for all isoprene and 3.6 (1+4x(.4/.6)) for butadiene.  Thus, is deduced to be about 1.8*.55+3.6*.45=2.61, which is within the claimed range.    
The laminate comprising a Layer B comprising polyvinyl acetal and or an ionomer.  See paragraphs 142-145.
As to claim 3, the hydrogenation ratio is 91.5%.  See examples and table 1
As to claim 5, the substituents for isoprene butadiene with 60% vinyl content is deduced from the specification for 60% as 0.36, which is within the claimed range.  

    PNG
    media_image1.png
    328
    470
    media_image1.png
    Greyscale

As to claims 7-9,the block copolymer has a Mw of 30,000 to 300,000.  See paragraph 72. Thus the Mw of the block A is 3,600 to 36,000 (deduced: 30,000*0.12 and 300,000*0.12) and block B is 26,400 to 264,000 (deduced).  
As to claims 12-15, intermediate films/lamintes are taught (paragraph 24 and 116) for glass/plastics (different thermoplastic) products (paragraph 2).  See paragraphs 221-267 and examples. the Y layer can comprise polyvinyl acetal resin.  See paragraph 145 and examples.  Further, the film is sandwiched between two glasses.  See paragraph 234.  Further, the layer A (reading on claimed layer X) is sandwiched between two layer B (paragraph 224) as shown in figure 1.  Also see examples.
As to claim 16, the tan delta is exemplified as 3.1.  Note that all examples are within the claimed range.  See tables 2-3.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,072,702. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-2, 7-9 and 11, patented claim 1 has all the limitations with the proviso that it is narrower.  Nevertheless, all limitations are met.
As to claim 3 and 10, see patented claim 5.
As to claim 4, see patented claim 8.
As to claim 5, see patented claim 6.
As to claim 6, see patented claim 7.
As to claim 12, see patented claim 4.
As to claim 14, see patented claim 2.
As to claims 15-16, see patented claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764